Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State as a carpenter on the Dresden Island Lock and Dam of the Illinois Waterway. On December 1, 1929, while engaged at his work he suffered a inguinal hernia which incapacitated him from work for eight weeks. The injury arose out of and in the course of his employment, and he is entitled to compensation under the Workmen’s Compensation Act at the rate of $15.00 per week for the eight weeks he was disabled. The evidence also shows he was required to incur a physician’s bill of $125.00 in being cured of the injury. He is therefore awarded the sum of $245.00.